DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34of copending Application No. 16/707,871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application shows Formula 1 as a metal compound reading on the instant Formula 1 in an OLED.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 102532003).

Regarding Claims 1, 3-4, 6-8, 11, Wang teaches M: 1205 (page 12):


    PNG
    media_image1.png
    166
    461
    media_image1.png
    Greyscale

M: 1205 reads on applicants’ Formula 1 wherein M = Fe; J and G are single bonds; A, B, C are pyridine rings; r = 0; p = 1; q = 2 (per claims 1, 6-7).
Fe comprises a d6 orbital  (per claim 3)
Fe shows an oxidation state of 2+ (per claim 4)
Wang teaches M: 1205 has electroluminescent properties (machine trans. page 33) (per claim 8)
Wang teaches that the complex is a solid material (machine trans. pages 45-46) (per claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 102532003).


Regarding Claim 13, Wang teach the complex of claim 1 which M-205 has electroluminescent properties (machine trans. page 33).
The office views an electroluminescent property as the emission of light in response to the application of an electric current or exposure to an electric field (per claim 13).

Claims 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2002/0117662) in view of Wang (CN 102532003).

Regarding Claims 17-19, 21, Nii teaches a light-emitting device comprising: a pair of electrodes formed on a substrate; and at least one organic compound layer containing a light-emitting layer provided between the electrodes (paragraph 12). The light-emitting layer comprises preferably a transition metal complex (paragraph 81). Nii fails to mention a specific transition metal complex.
Wang teaches a transition metal complex (M: 1205, reads on applicants’ Formula 1) which can be used as a luminescent material (machine trans. page 36).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known transition metal complexes which would have included the above transition metal complex from Wang which reads on the instant limitations, absent unexpected results (per claim 17).	
Nii teaches that the light-emitting device may have other layers, for example, a hole-injecting layer, a hole-transporting layer, an electron- injecting layer, an electron-transporting layer (paragraph 33) (per claim 18).
Nii teaches the light emitting layer has a host (paragraph 18) and a luminescent material (paragraphs 20-21). Detailed as Wang’s M-1205 above (per claim 19).
Nii teaches a mixing rate of the compound according to the present invention, when it is used together with a luminescent material, is from 0.1 to 95% by weight, preferably from 0.1 to 30% by weight, and particularly preferably from 0.1 to 10% by weight, based on the luminescent material (paragraph 72) which encompasses applicants’ entire range (per claim 19).
Nii teaches a thickness of the light-emitting layer is not particularly limited, but it is preferably in a range of from 1 nm to 5 nm, more preferably from 5 nm to 1 .mu.m, and still more preferably from 10 nm to 500 nm (paragraph 82) (per claim 21).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2002/0117662) in view of Wang (CN 102532003) and Tsutsui (US 2005/0123751).


Regarding Claims 22-23, Nii teaches the hole transporting layer can be made form and arylamine (paragraph 84) but fails to mention a specific arylamine.
Tsutsui teaches a hole transporting organic compound includes  TPD, .alpha.-NPD, TDATA, MTDATA, PVT, PVK, or the like (paragraph 24). 
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have  which would have included selected from known hole transporting materials which would have included those taught by Tsutsui which reads on the instant limitations, absent unexpected results (per claim 22).	
Nii teaches a thickness of the hole-injecting layer or the hole-transporting layer is not particularly limited, but it is preferably in a range of from 1 nm to 5 .mu.m, more preferably from 5 nm to 1 .mu.m, and still more preferably from 10 nm to 500 nm (paragraph 85) (per claim 23).



Claims 24-25, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2002/0117662) in view of Wang (CN 102532003) and Yam (US 2006/0091378).
	
 
Regarding Claims 24-25, 29-33, Nii teaches the electron transporting layer can be made form an arylamine (paragraph 84) but fails to mention a specific material.
Yam teaches TPBi as an electron transporting material (paragraph 71).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have  which would have included selected from known electron transporting materials which would have included those taught by Yam which reads on the instant limitations, absent unexpected results (per claim 24).
Nii teaches a thickness of the electron-injecting layer or the electron-transporting layer is not particularly limited, but it is preferably in a range of from 1 nm to 5 .mu.m, more preferably from 5 nm to 1 .mu.m, and still more preferably from 10 nm to 500 nm (paragraph 88). (per claim 25).
Nii teaches that the anode indium-tin oxide (ITO) (paragraph 75) (per claim 29).
Nii teaches a material for the cathode includes metal, an alloy, a metal halide, a metal oxide, an electro-conductive compound and a mixture thereof. Specific examples thereof include an alkali metal (e.g., Li, Na, K or Cs), a fluoride or oxide thereof, an alkaline earth metal (e.g., Mg or Ca), a fluoride or oxide thereof, gold, silver, lead, aluminum, a sodium-potassium alloy or a mixture of the metals, a lithium-aluminum alloy or a mixture of the metals (paragraph 78) (per claim 30).
Nii teaches the thickness of the cathode can be in a range of from 10 nm to 5 .mu.m, more preferably from 50 nm to 1 .mu.m, and still more preferably from 100 nm to 500 nm (paragraph 78) (per claims 31-32).
Nii teaches coating method (for example, a spin coating method, a cast coating method or a dip coating method) is used for the formation of light-emitting layer (paragraph 70) (per claim 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786